10

11

12

13

14

15

16

17

18

19

20

21

ze

23

24

25

26

27

28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CHESTER RAY WISEMAN, NO. CV 19-4271-RSWL(E)
Petitioner,
Vv. ORDER OF DISMISSAL

KEN CLARK, Warden,

Respondent.

ee ee

 

Petitioner filed a “Petition for Writ of Habeas Corpus By a
Person in State Custody” on May 16, 2019. The Petition seeks to
challenge a 1997 San Bernardino County Superior Court judgment

(Petition, p. 2).

Petitioner previously challenged this same Superior Court
judgment in a prior habeas corpus petition filed in this Court. See
Wiseman v. Roe, CV 02-90-RMT(CT). On September 11, 2002, this Court
entered Judgment in Wiseman v. Roe, CV 02-90-RMT(CT), denying and

dismissing the prior petition with prejudice as untimely.

///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

The Court must dismiss the present Petition in accordance with
28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and
Effective Death Penalty Act of 1996”). Section 2244(b) requires that
a petitioner seeking to file a “second or successive” habeas petition
first obtain authorization from the Court of Appeals. See Burton v.
Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

authorization from Court of Appeals before filing second or successive

petition, “the District Court was without jurisdiction to entertain

[the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.
2000) (“the prior-appellate-review mechanism set forth in § 2244 (b)

requires the permission of the court of appeals before ‘a second or
successive habeas application under § 2254’ may be commenced”). A
petition need not be repetitive to be “second or successive,” within
the meaning of 28 U.S.C. section 2244(b). See, e.g., Thompson v.
Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965
(1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

Mar. 6, 2008). The dismissal of a habeas petition as untimely
“constitutes an adjudication on the merits that renders future
petitions under § 2254 challenging the same conviction ‘second or
successive’ petitions under § 2244(b).” McNabb v. Yates, 576 F.3d
1028, 1030 (9th Cir. 2009). Petitioner evidently has not yet obtained
authorization from the Ninth Circuit Court of Appeals.* Consequently,

this Court cannot entertain the present Petition. See Burton v.

 

+ The docket for the United States Court of Appeals for
the Ninth Circuit, available on the Pacer database at
www.pacer.gov does not reflect that anyone named Chester Wiseman
has received authorization to file a second or successive
petition. See Mir v. Little Company of Mary Hosp., 844 F.2d 646,
649 (9th Cir. 1988) (court may take judicial notice of court
records).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Stewart, 549 U.S. at 157; see also Remsen v. Att’y Gen. of Calif., 471
Fed. App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain
authorization from the Court of Appeals to file a second or successive
petition, “the district court lacks jurisdiction to consider the

petition and should dismiss it.”) (citation omitted) .”

For all of the foregoing reasons, the Petition is denied and

dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.’

DATED: — Quins Ly , 2019.
‘

RONALD SW. Low

 

 

\ - RONALD S.W. LEW
UNITED STATES DISTRICT JUDGE

PRESENTED this 22nd day of
May, 2019, by:

CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE

 

3 This Court rebuffed a previous attempt by Petitioner to
bring a “second or successive” petition challenging the 1997 San
Bernardino County Superior Court judgment. See Wiseman Pine v.
State of California, CV 07-1542-RSWL(CT).

* Ninth Circuit Rule 22-3(a) provides that “if a second
or successive petition . . . is mistakenly submitted to the
district court, the district court shall refer it to the court of
appeals.” Assuming arguendo that the conflict between 28 U.S.C.
section 2244(b) and Rule 22-3(a) does not invalidate the latter,
dismissal rather than “reference” still would be appropriate
herein. It is apparent that Petitioner submitted the present
Petition to this Court intentionally rather than mistakenly.

3

 
